Citation Nr: 0321158	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  97-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  

The issue of service connection for prostate cancer comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1997 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran  testified 
at a Board hearing at the RO in August 1999.  The Board 
remanded the claim for further development in November 1999.  

The issue of whether there is new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bilateral hearing loss comes before the Board 
on appeal from a January 2003 rating decision by the RO.  A 
notice of disagreement was received in January 2003, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in May 2003.  

Although the veteran's original appeal also included the 
issue of entitlement to an increased rating for prostatitis, 
this issue was denied by the Board in a November 1999 
decision.  This issue is therefore no longer in appellate 
status.    

The issue of entitlement to service connection for prostate 
cancer is addressed in the remand section of the following 
decision.


FINDINGS OF FACT

1.  By rating decision in January 1999, the RO denied a claim 
of entitlement to 
service connection for bilateral hearing loss; the veteran 
did not file a notice of disagreement.  

2.  In October 2002, the veteran requested that his claim of 
service connection for bilateral hearing loss be reopened. 

3.  Evidence received since the January 1999 rating decision 
is cumulative and does 
not bear directly and substantially upon the subject matter 
of whether the veteran's bilateral hearing loss was incurred 
in or aggravated by service, or is otherwise related to 
service; when considered alone or together with all of the 
evidence, both old and new, it does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for bilateral hearing loss in January 1999, which is final, 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for application to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss.  The discussions in the rating 
decision and statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a December 
2002 letter and a April 2003 statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and numerous private medical 
records.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss and malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim. The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

New and Material

In a January 1999 rating decision, the veteran's claim for 
service connection for bilateral hearing loss was denied.  
The veteran was notified of that determination and informed 
of appellate rights and procedures that same month.  However, 
the veteran did not file a notice of disagreement to initiate 
an appeal from the January 1999 rating decision.  The January 
1999 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In October 2002, the veteran requested that his bilateral 
hearing loss claim be reopened.  By regulation, for purposes 
of the veteran's request new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the January 1999 rating decision to 
deny the veteran's claim for service connection for bilateral 
hearing loss was essentially based on the finding that there 
is no evidence of hearing loss in service and no evidence 
that his current bilateral hearing loss was otherwise related 
to service.  In connection with his current attempt to reopen 
his service connection claim, additional VA medical records 
from 1997 through 2002, medical records from Advanced Hearing 
Care dated February 1998 through March 1998 and East Cooper 
Regional Medical Center dated January 2002, and written 
statements from the veteran have been received.  

The medical evidence received since the January 1999 rating 
decision is new, but it is not material.  The medical 
evidence shows that the veteran has been diagnosed with 
bilateral hearing loss, however, this only shows that he has 
been diagnosed with bilateral hearing loss many years after 
service and does not raise a reasonable possibility that the 
veteran had bilateral hearing loss in service or that his 
current bilateral hearing loss is related to service.  The 
Board also recognizes the written statements of the veteran 
where he claims that his current bilateral hearing loss has 
been ongoing for many years due to his duties as a radioman 
in service.  However, there is still no evidence of bilateral 
hearing loss in service and no evidence showing audiometric 
test results reflecting an upward shift in tested thresholds 
in service.  Further, it does not appear that the veteran has 
any medical training and lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  There 
is still no competent medical evidence showing any link 
between his current bilateral hearing loss and his active 
duty service.  

In summary, the veteran has provided no new and material 
evidence that his current bilateral hearing loss was incurred 
in service or is otherwise related to service.  Evidence 
received subsequent to the RO's January 1999 rating decision 
is cumulative or redundant and does not, either by itself or 
in connection with other evidence of record, raise a 
reasonable possibility of substantiating the service 
connection claim for bilateral hearing loss.  As such, the 
evidence received subsequent to the RO's January 1999 rating 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for bilateral hearing 
loss.  To this extent, the appeal is denied.


REMAND

As noted in the November 1999 Board remand, the record shows 
that the veteran stated that he felt there could be a 
connection between the 40 years of problems with his service-
connected prostatitis condition and his subsequent 
development of prostate cancer.  Alternatively, the veteran 
also claimed that his prostate cancer could be attributable 
to radiation exposure during the occupation of Japan.

A review of the record shows that the veteran was provided VA 
examinations in April and June 1998 in connection with his 
service connection claim for prostate cancer.  However, 
neither examination report provided an etiology opinion 
between the veteran's service-connected prostatitis condition 
and his subsequent development of prostate cancer.  Based on 
the lack of an etiological opinion, the Board believes that 
it may not properly proceed with appellate review at this 
time.  Further examination and etiology opinions are 
necessary.  38 C.F.R. § 3.159.  

The Board notes that it was given the authority to accomplish 
additional development of the evidence in cases on appeal 
without the need to remand that case to the RO.  67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, this regulation was recently 
invalidated by the Unites States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view of 
the Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.  
In light of the judicial decision and the information 
discussed above, the case must be returned to the RO for 
further action prior to appellate review by the Board.  

The Board's November 1999 remand also directed that a dose 
estimate be obtained pursuant to 38 C.F.R. § 3.311 and that 
the case then be referred to the Under Secretary of Benefits 
for further consideration.  It does not appear that these 
actions have been accomplished. 

Accordingly, this case is REMANDED for the following actions:

1.	The RO should review the record and 
take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  The veteran should be afforded an 
appropriate VA examination to determine 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's prostate cancer is 
causally related to his service-connected 
prostatitis disability, including by 
aggravation.  The claims file must be 
made available to the examiner for review 
in connection with the examination.    

3.  The RO should request a dose estimate 
from the Department of Defense pursuant 
to 38 C.F.R. § 3.311(a)(2)(ii).  The RO 
should then refer the veteran's prostate 
cancer claim to the Under Secretary of 
Benefits for appropriate review and 
consideration. 

4.  After undertaking any additional development 
which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
if service connection is warranted for 
prostate cancer, including as secondary 
to his service-connected prostatitis.  If 
this benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



